June 26, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           ANTHONY M. WOOD, Appellant

NO. 14-11-00428-CV                          V.

       PYRAMID COMMUNITY DEVELOPMENT CORPORATION, Appellee
                  ________________________________

       This cause, an appeal in favor of appellee, Pyramid Community Development
Corporation, signed, January 31, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
Appellee, Pyramid Community Development Corporation.

      We further order this decision certified below for observance.